374 F.2d 510
UNITED BOND AND MORTGAGE CORPORATION, Appellant,v.CROWN CENTRAL PETROLEUM CORPORATION, Appellee.
No. 11007.
United States Court of Appeals Fourth Circuit.
Argued March 7, 1967.
Decided March 10, 1967.

Appeal from the United States District Court for the District of South Carolina, at Columbia; Robert W. Hemphill, Judge.
Charles F. Cooper, Columbia, S. C., for appellant.
Irvine F. Belser and Belser, Belser & Baker, Columbia, S. C., Fulmer, Barnes, Berry & Austin, Columbia S. C., and Cable & McDaniel, Baltimore, Md., on brief, for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
For the reasons announced in open court, we think the District Court properly refused to entertain this collateral attack upon a final judgment of a state court having jurisdiction of this civil litigation.


2
Affirmed.